Citation Nr: 1228560	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  05-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome, right knee.

2.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, K. D.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1983, from April 1983 to January 1986, and from March 1986 to November 1992.  He has a verified period of inactive duty training from July 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the assigned 20 percent ratings for the Veteran's patellofemoral pain syndrome of the Veteran's left and right knees.

A Travel Board hearing was held in April 2007 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran also testified at an RO hearing in September 2004.

The matter was subsequently remanded in January 2008 and September 2010 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by full extension, flexion of at least 90 degrees, some crepitation, and subjective reports of instability.

2.  The Veteran's left knee disability is manifested by full extension, flexion of at least 130 degrees, some crepitation, and subjective reports of instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 20 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 letter notified the Veteran of the criteria for establishing an effective date and disability rating.  

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a February 2008 letter that addressed all notice elements, including the criteria for establishing a disability rating and effective date.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in May 2010, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a June 2010 statement, the Veteran took issue with the most recent VA examination from February 2010.  He stated that he did not bring his knee braces or cane to the examination, and had already taken two doses of pain medication by the time he was examined.  However, as set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left and right knee disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5003-5257 for patellofemoral pain syndrome of the left knee, and a 20 percent rating under Diagnostic Code 5299-5260 for patellofemoral pain syndrome of the right knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

There are several diagnostic codes applicable to the Veteran's claim.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); dislocated semilunar cartilage (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

C.  Evidence

The Veteran was afforded a VA examination in March 2004.  He reported experiencing pain, swelling, redness and stiffness of the knees on a constant basis.  In the past year, he had experienced 10 episodes of incapacitation for a total of 40 days.  His conditions limited standing, walking and squatting.  He had missed 10 days from work during the past year.  He treated his condition with Naproxen.  On examination, posture and gait were within normal limits.  Leg length was 94 cm bilaterally.  There was no sign of abnormal weight bearing.  The Veteran did not utilize any assistive devices for ambulation.  Bilaterally, extension was 0 degrees without pain, and flexion was 140 degrees, with the onset of pain at 140 degrees.  The examiner noted that pain and lack of endurance resulted in additional limitations on motion bilaterally, but did not measure these additional limitations in degrees.  The examiner also referenced "locking" pain in the bilateral knees.  Drawer tests and McMurray's tests were negative bilaterally.  X-ray findings were normally bilaterally. 

Private treatment records dated March 2004 show range of motion findings of 0 degrees extension to 150 degrees of flexion.  Patellofemoral alignment was normal and patellar apprehension testing was negative.  However, there was pain with patellar grind.  Tenderness was present on the medial and lateral joint line.  McMurray's testing was negative.  There was no varus or valgus instability at 0 or 30 degrees.

The Veteran submitted lay statements dated April 2004 from his mother and godfather.  Collectively, they stated that the Veteran experienced difficulty being on his feet.  Standing for long periods caused his knees to swell.  They had seen the Veteran fall from his knees giving way and being stiff.

Private treatment records include a functional assessment from August 2004.  Of note, the treating physician noted that the Veteran could walk about 1 block without rest or the onset of severe pain.  He could sit or stand for about 15 minutes.  With occasional standing or walking, an assistive device was needed.

The Veteran testified at an RO hearing in September 2004.  He reported experiencing constant pain, rated as 9/10 to 10/10 in severity.  He also had stiffness,  redness, tenderness and occasional swelling.  His knees gave way, and he last fell a month or two ago.  In the past year, he had fallen 13 or 14 times.  The pain from his knees interfered with sleep, and he slept about 6 hours a night.  He treated his condition with pain medication, including Vicodin and Darvocet, and was issued knee braces and a cane.  

The Veteran submitted 3 additional lay statements in support of his claim in March 2006 from his girlfriend, mother, and godfather.  Collectively, they noted that the Veteran's knees would give way and swell, and he could not sit or stand for very long.  He was limited in his activities, and his energy level was lower as a result.

VA treatment records dated July 2006 show the Veteran reported experiencing buckling and occasional "popping" of the knees, which worsened with walking.  He had used a knee brace in the past but did not currently have any.  Examination revealed crepitus in the knees bilaterally.  X-rays showed mild patellofemoral arthritis.  The Veteran received knee braces and a cane in October 2006.

During an additional functional capacity evaluation in November 2006, the Veteran reported moderate to severe pain in most of his joints, which was worsened by exercise and changes in weather.  The treating physician noted that the Veteran did not need any assistive devices for occasional standing or walking.  The Veteran could not crouch or squat, and could not climb ladders.  

SSA records dated November 2007 reflect no postural limitations.  The Veteran reported an inability to stand, walk or lift.  The treating physician noted that the evidence supported some of the Veteran's contentions but not to the degree alleged.

Additional lay statements were received in February 2008 from the Veteran, his mother, and his brother.  Collectively, they noted that the Veteran had experienced several falls as a result of his knees giving way, and that his knees would become very stiff.  His knees also became so swollen that it was difficult to remove his jeans.  These symptoms interfered with his work and daily activities.  The Veteran made similar statements in September 2009 and June 2010. 

A March 2008 SSA Function Report shows the Veteran reported being able to walk about half a block before needing to rest for about 15 minutes.  He had difficulty lifting, squatting, bending, standing, walking, sitting, kneeling, and stair climbing.  

X-rays dated September 2008 showed a possible abnormality of the right tibial shaft.  There was also minimal enthesophyte formation of the left quadriceps tendon insertion.  A follow-up x-ray in October 2008 show the right tibia and fibula were normal.

Additional VA records dated October 2008 show the Veteran complained of right knee pain, swelling, clicking and locking.  He also reported instability and several falls.  Examination revealed mild swelling of the knee with crepitus.  Range of motion was 0 degrees extension to 90 degrees of flexion, limited by pain.  There was tenderness to palpation over the entire joint, and the treating physician noted that he was unable to obtain a reasonable examination because of this.  McMurray's testing was positive.  He denied a history of falls within the past year.

The Veteran was afforded a VA examination in February 2010.  He was able to dress and undress.  He could handle cooking and toileting.  He stated his walking tolerance was about half a block, and he could lift about 8 pounds.  His knee conditions did not affect his activities of daily living.  There was no indication of any flare-ups of his knee conditions.  He treated his condition with pain medication.  He was not otherwise receiving any treatment.  He used knee braces and a cane, but did not bring his braces to the examination.  He stated that knee pain was equal bilaterally.  It was present in the entire knee and did not radiate.  Pain was aggravated by activity and relieved with soaking in hot water.  He also reported that he fell 3 to 5 times per month due to giving way of the knees, particularly on the left.   There was no indication of locking.  On examination, the Veteran walked slowly and used a cane.  There was no effusion, redness, swelling, tenderness, or heat present in either knee.  Range of motion was 0 degrees extension to 130 degrees flexion, with no indication of pain, fatigue, weakness, lack of endurance, or instability following repetitive motion.  There was no additional loss of joint motion following repetitive motion.  Each knee had good stability in both mediolateral and anteroposterior planes.  During testing, the examiner asked the Veteran whether he felt any clicks or heard any sounds from the knees.  The Veteran gave a positive response for the right knee, but the examiner did not recognize any clicks.  McMurray's testing was negative.  There was no crepitation.  X-rays of both knees were normal.  


D.  Analysis

1.  Right Knee

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5299-5260 for his right knee.

Initially, the Board notes that the range of motion findings recorded during the period on appeal do not correspond to compensable levels of disability under the Rating Schedule.  As noted above, a compensable rating under Diagnostic Code 5260 requires flexion limited to 45 degrees.  The evidence reflects flexion of at least 90 degrees, even when pain, fatigue, and other factors are considered.  Similarly, a compensable rating under Diagnostic Code 5261 requires extension limited to 10 degrees.  The evidence reflects full extension throughout the period on appeal, with no reports of pain, lack of endurance, or other limiting symptoms.  Therefore, higher or separate ratings for limited range of motion are not warranted.

Diagnostic Code 5003 provides that arthritis of a joint will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If limited motion is present but does not rise to a compensable level, a 10 percent rating is assigned.  If no limitation of motion is present, then a 10 percent or 20 percent rating is assigned for arthritis confirmed by x-ray findings with painful motion of a noncompensable level.  In the case of the Veteran's right knee, the evidence reflects that limited or painful motion of a noncompensable level was present in March 2004, October 2008, and February 2010.  Under Diagnostic Code 5003, this warrants a 10 percent rating.  However, he is already assigned a 20 percent rating under Diagnostic Code 5260, which contemplates limited flexion, and the assignment of a separate rating under Diagnostic Code 5003 would constitute pyramiding.  38 C.F.R. § 4.14.

Finally, the Board has considered a rating under Diagnostic Code 5257.  The evidence includes several reports from the Veteran and other lay witnesses of falls resulting from the Veteran's knees giving way, and the Veteran was given knee braces and a cane.  However, records from March 2004 and February 2010 specifically noted no objective findings of instability, and the remaining evidence contains no objective evidence of instability.  The Board has considered the Veteran's own reports of falls and giving way, and finds that a separate rating under Diagnostic Code 5257 is not warranted.  That is, the Veteran's complaints of instability would already be contemplated by the assigned 20 percent rating.  As noted above, the Veteran's condition does not result in compensable levels of limited motion.  While there is remote evidence of arthritis during the appeal period albeit not on most recent examination, the criteria for a 20 percent rating under Diagnostic Code 5003 (x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations) have not been met.  Nonetheless, a 20 percent rating is currently assigned.  This rating is commensurate with the overall level of disability resulting from the Veteran's knee condition, including subjective reports of instability, objective findings of painful motion, and other complaints such as stiffness and swelling.

2.  Left Knee

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5003-5257 for his left knee.

As above, the Board notes that the range of motion findings recorded during the period on appeal do not correspond to compensable levels of disability under the Rating Schedule.  As noted above, a compensable rating under Diagnostic Code 5260 requires flexion limited to 45 degrees.  The evidence reflects flexion of at least  130 degrees, even when pain, fatigue, and other factors are considered.  Similarly, a compensable rating under Diagnostic Code 5261 requires extension limited to 10 degrees.  The evidence reflects full extension throughout the period on appeal.  Therefore, higher or separate ratings for limited range of motion are not warranted.

In addition, Diagnostic Code 5003 provides that arthritis of a joint will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If limited motion is present but does not rise to a compensable level, a 10 percent rating is assigned.  If no limitation of motion is present, then a 10 percent or 20 percent rating is assigned for arthritis confirmed by x-ray findings with painful motion of a noncompensable level.  In the case of the Veteran's left knee, the evidence reflects that limited or painful motion of a noncompensable level was present in March 2004 and February 2010.  Under Diagnostic Code 5003, this warrants a 10 percent rating.

The Board has also considered a rating under Diagnostic Code 5257.  Again, the evidence includes several reports from the Veteran and other lay witnesses of falls resulting from the Veteran's knees giving way, and the Veteran was given knee braces and a cane.  However, records from March 2004 and February 2010 specifically noted no objective findings of instability, and the remaining medical evidence contains no objective evidence of instability.  In the absence of any competent objective findings, the level of instability of the Veteran's left knee is most accurately described as "slight" and is consistent with a 10 percent rating under Diagnostic Code 5257.

The Veteran's left knee is assigned a 20 percent rating under Diagnostic Code 5003-5257.  The evidence in this case reflects findings consistent with a 10 percent rating under Diagnostic Code 5003 and a separate 10 percent rating for instability under Diagnostic Code 5257.  Therefore, the assigned 20 percent rating under the hyphenated codes is consistent with the overall level of disability resulting from the Veteran's left knee condition, including subjective reports of instability, objective findings of painful motion, and other complaints such as stiffness and swelling.

Finally, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and the other lay witnesses of record are competent to give evidence about what they observe or experiences; for example, they are competent to report that the Veteran experiences certain symptoms such as pain and giving way.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds these witnesses to be credible in their reports of the symptoms the Veteran experiences.  However, when viewed collectively with the medical evidence of record, their accounts of his symptomatology describe ratings consistent with the assigned ratings.  

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A rating in excess of 20 percent for patellofemoral pain syndrome of the right knee is denied.

A rating in excess of 20 percent for patellofemoral pain syndrome of the left knee is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


